         Case 1:20-cr-00053-DLC Document 59 Filed 12/02/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 UNITED STATES OF AMERICA,                            CR 20–53–BLG–DLC

                      Plaintiff,

 vs.                                                         ORDER

 ANTHONY SCOTT WALTER,

                       Defendant.

       United States Magistrate Judge Timothy J. Cavan entered his Findings and

Recommendation November 17, 2020. (Doc. 57.) As neither party objected, they

are not entitled to de novo review of the record. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnel Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

       Judge Cavan recommends that the Court accept Defendant Anthony Scott

Walter’s guilty plea. Walter appeared before Judge Cavan pursuant to Federal

Rule of Criminal Procedure 11 and entered a plea of guilty to Count II of the

Indictment, which charges possession with intent to distribute controlled



                                           1
           Case 1:20-cr-00053-DLC Document 59 Filed 12/02/20 Page 2 of 2



substances, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. (See Sealed

Doc. 1.)

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 57) IN FULL.

      IT IS FURTHER ORDERED that Anthony Scott Walter’s motion to change

plea (Doc. 47) is GRANTED, and Anthony Scott Walter is adjudged guilty as

charged in Count II of the Indictment.

      DATED this 2nd day of December, 2020.




                                         2
